

116 SRES 673 IS: Affirming that the New START Treaty extension will cover new deployed Russian nuclear delivery systems, and supporting additional initiatives to engage China that advance the goal of concluding an arms control treaty or agreement.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 673IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Markey (for himself, Mr. Van Hollen, Mrs. Feinstein, Mr. Merkley, Mr. Durbin, Mrs. Gillibrand, Ms. Warren, Mr. Cardin, Mr. Coons, Ms. Baldwin, Mr. Wyden, Ms. Hirono, Mr. Murphy, Mr. Leahy, Ms. Cantwell, Mr. Sanders, and Ms. Smith) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONAffirming that the New START Treaty extension will cover new deployed Russian nuclear delivery systems, and supporting additional initiatives to engage China that advance the goal of concluding an arms control treaty or agreement.Whereas, on March 1, 2018, President Vladimir Putin of the Russian Federation previewed five new Russian nuclear delivery systems in his State of the Nation address;Whereas two of the new systems, the Sarmat intercontinental ballistic missile (ICBM) and the Avangard hypersonic glide vehicle, will count under the limits of the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms (commonly referred to as the New START Treaty), as confirmed by Sergey Lavrov, Foreign Minister of the Russian Federation; Whereas an additional pair of new systems, the Poseidon nuclear-powered torpedo and the Burevestnik nuclear-powered cruise missile, are not projected to be deployed during the five-year extension of the New START Treaty to 2026, and even if they were deployed, the United States is able to address its concerns about those weapons through the Bilateral Consultative Committee;Whereas the Russian Federation’s fifth new system, the Kinzhal short-range air-launched ballistic missile, is being deployed as a theater-strike weapon on MiG–31 aircraft, rather than on a heavy bomber, in which case it would be automatically accountable under the New START Treaty;Whereas the advance timing of the Russian Federation's nuclear modernization cycle may allow it to significantly expand its strategic nuclear arsenal relative to the United States in the event that the New START Treaty expires on February 5, 2021;Whereas the 2020 Annual Report on the Implementation of the new START Treaty concluded that the Russian Federation was in compliance with the terms of the New START Treaty; Whereas the People’s Republic of China has never entered into a treaty or agreement with the United States or any other party that places binding limits on its shorter-range, intermediate-, or strategic-range ballistic missiles, verified by National Technical Means and by on-site inspections, as the United States and Russian Federation did through the Intermediate-Range Nuclear Forces (INF) Treaty, the START I and START II Treaties, and the New START Treaty, each of which took multiple years to successfully negotiate;Whereas the People’s Republic of China possesses significantly fewer ICBMs, submarine launched ballistic missiles (SLBMs), and heavy bombers than the Russian Federation or the United States, and according to the Defense Intelligence Agency (DIA), China’s warhead stockpile is in the low couple of hundreds, a fraction of the size of the arsenals of the Russian Federation and the United States; andWhereas the People’s Republic of China has repeatedly declined invitations by the United States to enter into trilateral negotiations on an arms control treaty or other agreement regarding its nuclear arsenal: Now, therefore, be it That the Senate—(1)calls on the President to immediately extend the New START Treaty until 2026; (2)affirms that, by extending the New START Treaty until 2026, the President of the United States can secure limitations on two new types of Russian Federation strategic weapons beyond those accountable when the Treaty entered into force in 2011 or at any time thereafter;(3)calls on the Russian Federation to cease the development of hazardous and provocative new weapons systems including the Burevestnik cruise missile, which is powered by a nuclear reactor and may violate the prohibition in numerous treaties and military manuals against causing superfluous injury and unnecessary suffering;(4)affirms the December 1987 statement by President Ronald Reagan and General Secretary Mikhail S. Gorbachev of the Soviet Union that a nuclear war cannot be won and must never be fought;(5)calls on the President to consider the views of the North Atlantic Treaty Organization and other United States allies and partners who overwhelmingly back extension of the New START Treaty; and (6)supports, following the extension of the New START Treaty, a United States initiative to engage China in negotiations towards the eventual conclusion of an arms control treaty or agreement, starting with steps to reduce the risk of strategic miscalculation and the threat of a nuclear exchange, which may include—(A)a formal invitation to appropriate officials from the People's Republic of China, and to each of the permanent members of the United Nations Security Council, to observe a United States-Russian Federation New START Treaty on-site inspection in 2020 to demonstrate the security benefits of transparency into strategic nuclear forces; (B)an agreement with the People's Republic of China that allows for advance notifications of ballistic missile launches, through the Hague Code of Conduct or other data exchanges or doctrine discussions related to strategic nuclear forces;(C)an agreement not to target or interfere in nuclear command, control, and communications (commonly referred to as NC3) infrastructure; or (D)any other cooperative measure that benefits United States-China strategic stability. 